Case 6:20-cv-00385-ADA-JCM Document 19 Filed 07/31/20 Page 1 of 4

IN THE UNITED STATES DISSTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

DEBORAH LAUFER,
Plaintifé,

¥.

J& J EXECUTIVE SUITES, LLC,
Defendant.

WACO DIVISON

CASE NO. 6:20-CV-00385-ADA-JCM

SP 0GA COR UGN UR UGA oD

 

RULE 26 (a)(1) DISCLOSURES

 

Now Comes Defendant, J & J Executive Suites, LLC., by and through its

attorney, and respectfully submits its Rule 26 (a)(1) Disclosures.

Respectfully submitted,

  

TY & ALCOZER, LP

 

 

 

‘BEATTY

SPATE BAR NO.: 01992450
E-Mail: jbeatty@mbaattorneys.com
3106 SOUTH W. 8S. YOUNG DRIVE
BUILDING D, SUITE 401
KILLEEN, TEXAS 76542
TELEPHONE: (254) 526-3024

FAX NO.: (254) 526-2545
ATTORNEY FOR DEFENDANT
J & J EXECUTIVE SUITES, LLC.

 
 
Case 6:20-cv-00385-ADA-JCM Document 19 Filed 07/31/20 Page 2 of 4

CERTIFICATE OF SERVICE

I certify that on this the 2) day of July 2020, a true and correct copy of the foregoing
document has been forwarded to all parties of record by:

O Certified Mail, QO Telephonic transfer to recipient's current
Return Receipt Requested telecopier number
me US Regular Mail O Hand Delivery
O US Express Mail Ol Federal Express
ee E-Mail/E-File
Tristan W. Gillespie, Esq. Via email o :  gillespie.tristan@gmail.com

 

  

Thomas B. Bacon, P.A.
5150 Cottage Farm Rd.
Johns Cree, GA 30022

 
Case 6:20-cv-00385-ADA-JCM Document 19 Filed 07/31/20 Page 3 of 4

RULE 26 (a)(1) DISCLOSURES

In General. Excempt as exempted by Rule 26(a)(1)(B) or as otherwise stipulated or ordered by
the court, a party must, without awaiting a discovery request, provide to the other Parties:

i.) the name and, if known, the address and telephone number of each individual likely to
have discoverable information—along with the subjects of that information --that the disclosing

party may use to support its claims or defenses, unless the use would be solely for impeachment;

Answer:

CHRIS LEE

By and through his Attorney

Jay R. Beatty

Michalk, Beatty & Alcozer, L.P.

3106 South W. S$. Young Drive

Building D, Suite 401

Killeen, Texas 76542

Telephone: (254) 526-3024

Facsimile: (254) 526-2545
jbeatty@mbaattorneys.com

Mr. Lee is the managing member of Defendant J&J Executive Suites.
Mr. Lee has knowledge of the property in question.

Donna Kim .-

Realative of Chris Lee

Prior Owner of the Property

Knows that the building was built in 1974. They never had any
handicapped rooms. She also has knowledge concerning the property in
question.

Jay R. Beatty

Michalk, Beatty & Alcozer, L.P.

3106 South W. 8. Young Drive

Building D, Suite 401

Killeen, Texas 76542

Telephone: (254) 526-3024

Facsimile: (254) 526-2545

Mr. Beatty will testify to the reasonable and necessary

attorneys’ fees and expenses incurred in bringing this suit. He is expected
to testify that $300.00 per hour is a reasonable fee for the services
provided in this matter. Please see resume attached hereto, marked
Exhibit “A,” and incorporated by this reference.

ii.) a copy—or a description by category and location —of all documents, electronically
stored information, and tangible things that the disclosing party has in its possession, custody ,
Case 6:20-cv-00385-ADA-JCM Document 19 Filed 07/31/20 Page 4 of 4

or control and may use to support its claims or defenses, unless the use would be solely for
impeachment;

Answer: Defendant has no documentation. This answer will be supplemented if
necessary.

iil) a computation of each category of damages claimed by the disclosing party—who must
also make available for inspection and copying as under Rule 34 the documents or other
evidentiary material, unless privileged or protected from disclosure, on which each computation
is based, including materials bearing on the nature and extent of injuries suffered;

Answer: Attorney’s fees at $300 per hour. This answer will be supplemented.
iv.) for inspection and copying as under Rule 34, any insurance agreement under which an
insurance business may be liable to satisfy all or part of a possible judgment in the action or to

indemnify or reimburse for payments made to satisfy the judgment..

Answer: There is no insurance which is applicable.
